Exhibit 10.5

 

commercial lease agreement

 

TABLE OF CONTENTS

 

 



Article   Page ARTICLE One DEFINED TERMS 1 ARTICLE Two  LEASE AND TERM 2 ARTICLE
Three RENT 3 ARTICLE Four  TAXES 3 ARTICLE Five  INSURANCE AND INDEMNITY 4
ARTICLE Six  USE OF PREMISES 6 ARTICLE Seven  PROPERTY CONDITION, MAINTENANCE,
REPAIRS AND ALTERATIONS 7 ARTICLE Eight  DAMAGE OR DESTRUCTION 9 ARTICLE Nine 
CONDEMNATION 10 ARTICLE Ten  ASSIGNMENT AND SUBLETTING 11 ARTICLE Eleven 
DEFAULT AND REMEDIES 12 ARTICLE Twelve  SUBORDINATION AND ESTOPPEL 14 ARTICLE
Thirteen  ENVIRONMENTAL REPRESENTATIONS AND INDEMNITY 15 ARTICLE Fourteen 
WAIVER AND INDEMNIFICATION 16 ARTICLE Fifteen  BROKERAGE 17 ARTICLE SIXteen
NOTICES 17 ARTICLE SEVENteen BANKRUPTCY 17 ARTICLE EIGHteen  TENANT OPTION TO
PURCHASE 18 ARTICLE NINEteen  MISCELLANEOUS 19 ARTICLE TWENTY  EXHIBITS AND
ADDENDA 23

 



 

 

 

FOR GOOD AND VALUABLE CONSIDERATION, the parties to this Lease agree as follows:

 

Article One
DEFINED TERMS

 

As used in this Commercial Lease Agreement (this “Lease”), the terms set forth
in this Article One have the following meanings:

 

1.01 Effective Date: The last date beneath the signatures of Landlord, Tenant,
and Guarantor on this Lease.

 



1.02 Landlord: AMERICAN SCIENCE AND TECHNOLOGY CORPORATION         Address: 1367
W. Chicago Avenue   Chicago, Illinois 60642   Attn: Ali Manesh, President  
E-mail: am@asmnt.com



 

1.03 Tenant: MERIDIAN INNOVATIONS, LLC   Address: One Glenlake Parkway, NE    
Suite 900     Atlanta, Georgia 30328     Attn: Jeffrey S. Cosman, Manager    
E-mail: jsc@jscosinc.com         Additional Address for Tenant Notices:        
  Richard J. Dreger, Attorney at Law, P.C.     11660 Alpharetta Highway, Suite
730     Roswell, Georgia 30076     Attn: Richard J. Dreger, Esq.     Email:
rick@rdregerlaw.com       1.04 Parent and Guarantor: Meridian Waste Solutions,
Inc.   Address: One Glenlake Parkway, NE     Suite 900     Atlanta, Georgia
30328     Attn: Jeffrey S. Cosman, Chief Executive Officer     E-mail:
jsc@jscosinc.com       1.05 Premises:           Street address: 6445 Packer
Drive, Wausau, Wisconsin 54401.           Legal description: The legal
description of the Premises is as described on Exhibit A attached hereto and
made a part hereof for all purposes, and all improvements located thereon and
all equipment (the “Equipment) and fixtures (the “Fixtures”) located therein as
of the Effective Date, including, without limitation all equipment and fixtures
set forth on Exhibit A attached hereto.

 

1.06       Term: An initial term beginning upon January 1, 2018 (the
“Commencement Date”) and continuing through, and including, December 31, 2019,
unless terminated earlier pursuant to the provisions of this Lease Agreement.

 

1.07       Rent: The Rent shall be paid in the form of monthly installments paid
in advance of the amounts and form specified below:

 

A.       On the Commencement Date, Tenant shall pay to Landlord the sum of Three
Hundred Thousand and no/100ths Dollars ($300,000.00) and Parent shall issue
300,000 shares (the “Shares”) of Parent’s restricted voting common stock, par
value $0.025 per share (the “First Year Rent Amount”). Commencing on the first
anniversary of the Commencement Date and continuing on the first day of each
succeeding month until the end Term, Tenant shall pay to Landlord the sum of
Seventy Five Thousand and no/100ths Dollars ($75,000.00) per month (the “Second
Year Monthly Rent Amount”). Notwithstanding anything to the contrary contained
herein, Landlord shall not be entitled to sell more than Fifty Thousand (50,000)
of the Shares during any calendar month of the Term.

 



COMMERCIAL LEASE AGREEMENT - Page 1  

 

 

1.08       Rent Commencement Date: Subject to the provisions of this paragraph,
the Rent Commencement Date of this Lease shall be the Commencement Date.

 

1.09       Lease Year: Each year of the Term commencing (i) with respect to the
first Lease Year, on the Commencement Date and ending at the expiration of the
last day of the 12th full calendar month thereafter, and (ii) with respect to
subsequent Lease Years, on the first day immediately following the end of the
first Lease Year, and each subsequent annual anniversary thereof, and ending at
the expiration of the last day of the 12th full calendar month thereafter.

 

1.10       Permitted Use: Manufacturing facility and related businesses.

 

1.11       Broker(s): Tenant’s Broker:     None       Landlord’s Broker:  None

 

1.12        Securities Act: the Securities Act of 1933, as amended.

 

1.13       Additional Obligated Party: Ali Manesh

 

1.14       Guarantor of Tenant: Meridian Waste Solutions, Inc.

 

 

ARTICLE Two
LEASE AND TERM

 

2.01       Lease of Premises for Term. Landlord leases to Tenant and Tenant
leases from Landlord for the Term, the Premises, per 1.05 those items set forth
on Exhibited A attached hereto and made a part hereof. After the Effective Date,
Tenant shall, at Tenant’s sole cost and expense, apply for all necessary
certificates, licenses, permits, authorizations, consents and approvals
necessary for Tenant to obtain a Certificate of Occupancy to legally occupy the
Premises for the Permitted Use. Notwithstanding anything contained within this
Lease to the contrary, if by the Commencement Date Tenant is unable to obtain
(a) all of the necessary certificates, licenses, permits, authorizations,
consents and approvals, or (b) tenant is unable to obtain a Certificate of
Occupancy which permits Tenant to occupy and use the Premises for the Permitted
Use, or (c) if the Termination provisions of Section 13.01 apply, then Tenant
may elect to immediately terminate this Lease upon written notice to Landlord. 
Landlord and Tenant acknowledge and agree that if Tenant timely terminates this
Lease in accordance with this Section 2.01, and the parties will have no further
rights or obligations hereunder. Notwithstanding anything to the contrary
contained herein, the term Equipment shall include any replacement of any
existing Equipment provided by or on behalf of Landlord, any additions to the
Equipment which cannot be removed without damaging the Equipment or any
modifications to the Equipment.

 

2.02       Holding Over. Upon the expiration of the Term or earlier termination
of this Lease, or upon any re-entry of the Premises by Landlord without
terminating this Lease pursuant to the terms hereof, Tenant, at Tenant’s sole
cost and expense, shall peacefully vacate and surrender the Premises to Landlord
in good order, broom clean and in the same condition as at the beginning of the
Term or as the Premises may thereafter have been improved by Landlord or Tenant
(provided that Tenant’s improvements were made with Landlord’s consent without
the condition that such improvements be removed upon surrender), reasonable use
and ordinary wear and tear thereof and repairs which are Landlord’s obligations
under this Lease excepted, and also excepting loss by fire and other insured
casualty and loss or damage caused by the negligent act or willful misconduct of
Landlord, and Tenant shall remove all of Tenant’s property and turn over all
keys for the Premises to Landlord. Should Tenant continue to hold the Premises
after the expiration of the Term or earlier termination of this Lease, such
holding over, unless otherwise agreed to by Landlord in writing, shall
constitute and be construed as a tenancy at sufferance at monthly installments
of Rent in cash equal to one hundred fifty percent (150%) of the monthly portion
of Rent in effect as of the date of such expiration or earlier termination
(including the payment of taxes and maintenance of insurance) subject to any
right to extend the term of this Lease. Tenant shall also be liable to Landlord
for all actual damages (which shall not include any consequential damages) which
Landlord suffers because of any holding over by Tenant, and Tenant shall
indemnify Landlord against all claims made by any other tenant or prospective
tenant against Landlord resulting from delay by Landlord in delivering
possession of the Premises to such other tenant or prospective tenant. The
provisions of this Article 2.02 shall survive the expiration of the Term or
earlier termination of this Lease.

 



COMMERCIAL LEASE AGREEMENT - Page 2  

 

 

ARTICLE Three
RENT

 

3.01       Rent shall be paid in accordance with the terms and provisions of
this Lease without notice, demand, offset or deduction to Landlord’s address or
to such other address within the continental United States of America as
directed by Landlord. All past due installments of Rent shall bear interest at
rate of 10% per annum from the due date until paid.

 

3.02       Landlord, Tenant and Parent agree and acknowledge that the Shares may
not be sold or transferred unless  (i) the Shares are sold pursuant to an
effective registration statement under the Securities Act, or (ii) the Purchaser
or its transfer agent shall have been furnished with an opinion of  counsel
selected by Holder, and Tenant agrees to pay all reasonable attorneys’ fees and
expenses related thereto (which opinion shall be in form, substance and scope
customary for opinions of counsel in comparable transactions), to the effect
that the shares to be sold or transferred may be sold or transferred pursuant to
an exemption from such registration or (iii) such shares are sold or transferred
pursuant to Rule 144 under the Securities Act (or a successor rule) (“Rule 144”)
or (iv) such shares are transferred to an “affiliate” (as defined in Rule 144)
of the Sellers who agree to sell or otherwise transfer the shares only in
accordance with this Section 3.03.  Until such time as the shares of class A
common stock of Parent underlying the Purchase Price Shares have been registered
under the Securities Act or otherwise may be sold pursuant to Rule 144 without
any restriction as to the number of securities as of a particular date that can
then be immediately sold, each certificate for any of the Shares that has not
been so included in an effective registration statement or that has not been
sold pursuant to an effective registration statement or an exemption that
permits removal of the legend, shall bear a legend substantially in the
following form, as appropriate:

 

“NEITHER THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE
NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE EXERCISABLE HAVE BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE
SECURITIES LAWS.  THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED
OR ASSIGNED (I) IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR
THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR (B) AN OPINION
OF COUNSEL (WHICH COUNSEL SHALL BE SELECTED BY THE HOLDER), IN A GENERALLY
ACCEPTABLE FORM, THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR (II) UNLESS
SOLD PURSUANT TO RULE 144 OR RULE 144A UNDER SAID ACT.  NOTWITHSTANDING THE
FOREGOING, THE SECURITIES MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN
ACCOUNT OR OTHER LOAN OR FINANCING ARRANGEMENT SECURED BY THE SECURITIES.”

 

ARTICLE Four

TAXES

 

4.01        Payment by Tenant. Landlord shall provide Tenant with a copy of the
personal and real property ad valorem tax statement received by Landlord for the
Premises and any personal property or fixtures located at the Premises promptly
upon receipt of same. If penalties or late charges are incurred on account of
Landlord’s failure to provide Tenant a copy of the ad valorem tax statement
Landlord shall be responsible for the cost of any penalties or late charges.
Subject to the foregoing, Tenant shall pay before they become delinquent the
real estate taxes on the Premises during the Term. Tenant shall furnish to
Landlord official receipts of the appropriate taxing authority or other
evidence, satisfactory to Landlord, reflecting payment thereof. Any tax payment
by Tenant relating to partial calendar years of the Term shall be prorated
accordingly and Tenant shall only be obligated to pay such prorated amount for
such partial calendar years of the Term. In the event Tenant shall fail to pay
such taxes prior to their due date, Landlord may, in its sole discretion, and in
addition to and not to the exclusion of any other remedies available to it, pay
such taxes and any interest and penalties arising thereon, whereupon Tenant
shall immediately reimburse Landlord such amounts together with interest thereon
at the rate of 18% per annum.

 



COMMERCIAL LEASE AGREEMENT - Page 3  

 

 

4.02       Tenant’s Right to Contest Taxes. Tenant may, at its sole cost and
expense, in its own name and/or in the name of the Landlord, dispute and contest
any “taxes” by appropriate proceedings diligently conducted in good faith,
provided 110% of the disputed tax amount are escrowed in full with an agent
acceptable to Landlord to be applied to the payment of said taxes and any
related charges if Tenant’s contest is unsuccessful. Tenant further agrees to
pay to Landlord upon demand all court costs, interest, penalties and other
liabilities, including reasonable attorneys’ fees relating to such proceedings.
Landlord shall, at Tenant’s expense, cooperate and provide assistance to Tenant
in its efforts to dispute or contest any taxes.

 

article five
INSURANCE AND INDEMNITY

 

5.01       Property Insurance. During the Term, Tenant shall, at Tenant’s
expense, maintain policies of insurance on all-risk extended coverage basis
(including coverage against fire, wind, tornado, vandalism, malicious mischief,
water damage and sprinkler leakage) covering the Premises and all improvements
and alterations in the Premises and all fixtures, equipment, and personal items
located in the Premises, in an amount not less than one hundred percent (100%)
of full replacement cost thereof and to include loss rent coverage. Such policy
will be written in the names of Tenant, Landlord, and any other parties
reasonably designated by Landlord from time to time, as their respective
interests may appear. Tenant shall provide Landlord with a copy of the insurance
premium invoice from the insurer, proof of payment thereof and a copy of the
insurance policy. The policy must contain a provision that prohibits
cancellation or modification of the policy except upon 30 days’ prior written
notice to Landlord and the insurers certificated of the same shall be provided
to Landlord.

 

5.02        Liability Insurance. During the Term, Tenant shall maintain general
comprehensive public liability insurance covering the Premises and Tenant’s use
thereof against claims for personal or bodily injury or death or property damage
occurring upon, in or about the Premises (including contractual, indemnity and
liability coverage to cover Tenant’s indemnities set forth herein), such
insurance to insure both Tenant and, as additional named insureds, Landlord and
its subsidiaries, directors, agents and employees and the property manager, and
to afford protection to the limit of not less than $1,000,000.00 for each
occurrence and $2,000,000.00 combined single limit, on an occurrence basis, in
respect to injury or death to any number of persons and broad form property
damage arising out of any one occurrence, operations hazard, owner’s protective
coverage, contractual liability, with a cross liability clause and a
severability of interests clause to cover Tenant’s indemnities set forth herein,
with a deductible reasonably acceptable to Landlord. This insurance coverage
shall extend to any liability of Tenant arising out of the indemnities provided
for in this Lease. Tenant shall also maintain a $5,000,000 commercial general
liability umbrella, such insurance to insure both Tenant and, as additional
named insureds, Landlord and its subsidiaries, directors, agents and employees
and the property manager. The policies must contain a provision that prohibits
cancellation or modification of the policy except upon 30 days’ prior written
notice to Landlord. Tenant shall deliver a copy of the policy and Certificate
(and each renewal) to Landlord prior to the Commencement Date and prior to the
expiration of the policy during the Term.

 

5.03       Workers Compensation Insurance. Worker’s compensation insurance
insuring against and satisfying Tenant’s obligations and liabilities under the
worker’s compensation laws of the State of Wisconsin.

 

5.04       Employers Liability Insurance. Employer’s liability insurance in an
amount not less than $1,000,000.00.

 



COMMERCIAL LEASE AGREEMENT - Page 4  

 

 

5.05       Builder’s Risk Insurance. Tenant will carry and maintain Builder’s
Risk insurance on an “All Risk” basis (including collapse) on a completed value
(non-reporting) form for full replacement value covering all work performed by
Tenant incorporated in the Premises and all materials and equipment in or about
the Premises.

 

5.06       Other Insurance. Any other form or forms of insurance or any changes
or endorsements to the insurance required herein as Landlord, or any mortgagee
or lessor of Landlord may reasonably require from time to time in form or in
amount.

 



5.07       General Insurance Requirements. All such insurance will be issued and
underwritten by companies reasonably acceptable to Landlord and will contain
endorsements that (a) such insurance may not lapse with respect to Landlord,
Landlord’s lender or property manager or be canceled or amended with respect to
Landlord, Landlord’s lender or property manager without the insurance company
giving Landlord, Landlord’s lender and property manager at least thirty (30)
days prior written notice of such lapse, cancellation or amendment, (b) Tenant
will be solely responsible for payment of premiums, (c) Tenant's insurance is
primary in the event of overlapping coverage which may be carried by Landlord.
In the event it is the norm for other landlords of other similarly situated
retail buildings of comparable age, quality and size in the greater Wausau
metropolitan area to customarily require their tenants or occupants to obtain
insurance having coverage limits in excess of those described herein or to carry
insurance policies in addition to those described herein for similarly situated
retail operations, Tenant shall, upon written notice from Landlord, increase the
coverage limits to an amount equal to such limits, and obtain and maintain such
additional insurance policies, as may be described in Landlord's notice. Tenant
shall deliver to Landlord duly executed originals of the certificates of such
insurance evidencing in-force coverage on or before the Commencement Date.
Further, Tenant shall deliver to Landlord renewals thereof at least thirty (30)
days prior to the expiration of the respective policy terms. If Tenant fails to
maintain any policy in accordance with this Article, Landlord may, in its sole
discretion, and in addition to and not to the exclusion of any other remedies
available to it, purchase a policy acceptable to it, whereupon Tenant shall
immediately reimburse Landlord any premiums paid for such policy along with
interest thereon at the rate of ten percent (10%) per annum as additional Rent.

 

5.08        Indemnity. Landlord shall not be liable to Tenant or to Tenant’s
employees, agents, invitees or visitors, or to any other person, for any injury
to persons or damage to property on or about the Premises or any adjacent area
owned by Landlord during the term of this lease other than that caused by the
misconduct of Landlord or Landlord’s employees or agents. Tenant hereby agrees
to indemnify and hold Landlord harmless from any loss, expense or claims arising
out of such damage or injury. Tenant shall not be liable for any injury or
damage caused by the misconduct of Landlord, or Landlord’s employees or agents,
and Landlord agrees to indemnify and hold Tenant harmless from any loss, expense
or damage arising out of such damage or injury.

 

5.09       Hazardous Activities. Tenant shall not conduct or permit to be
conducted in the Premises any activity, or place any equipment in or about the
Premises, which will invalidate the insurance coverage in effect or increase the
rate of casualty insurance or other insurance on the Premises, and Tenant shall
comply with all customary requirements and regulations of Landlord’s casualty
and liability insurer. If any invalidation of coverage or increase in the rate
of casualty insurance or other insurance occurs or is threatened by any
insurance company due to any act or emission by Tenant, or its agents,
employees, representatives, or contractors, such statement or threat shall be
conclusive evidence that the increase in such rate is due to the act of Tenant
or the contents or equipment in or about the Premises, and, as a result thereof,
Tenant shall be liable for such increase and such amount shall be considered
additional Rent payable with the next monthly installment of Rent due under this
Lease.

 

5.10       Waiver of Subrogation. Notwithstanding anything to the contrary
contained in this Lease, each party to this Lease waives any and every claim
that arises or may arise in its favor against the other party during the Term
for any and all loss of, or damage to, any of its property located within or
upon, or constituting a part of, the Premises, to the extent the loss or damage
is covered by and recoverable under valid and collectible insurance policies.
These mutual waivers are in addition to, and not in limitation or derogation of,
any other waiver or release contained in this Lease with respect to any loss of,
or damage to, property of the parties. Inasmuch as these mutual waivers will
preclude the assignment of any aforesaid claim by way of subrogation or
otherwise to an insurance company (or any other person), each party hereby
agrees to give immediately to each insurance company (that has issued an
insurance policy to such party) written notice of the terms of such mutual
waivers, and to cause such policies to be properly endorsed to prevent the
invalidation of the insurance coverage by reason of these waivers.

 



COMMERCIAL LEASE AGREEMENT - Page 5  

 

 

article six
USE OF PREMISES

 

6.01       Permitted Use. The Premises shall be used only for the Permitted Use,
and for no other purposes whatsoever. Tenant shall be responsible for
determining whether such use is lawful and shall use and maintain the Premises
in a clean, careful, safe, lawful and proper manner and shall not allow within
the Premises, any offensive noise, odor, conduct or private or public nuisance
or permit Tenant’s employees, agents, licensees or invitees to create a public
or private nuisance or act in a disorderly manner within the Premises, it being
agreed that the normal noise and odor associated with the Permitted Use shall
not be considered offensive.

 



6.02            Compliance with Laws. Tenant shall, at Tenant's sole expense:
(a) comply with all laws, orders, ordinances, and regulations of federal, state,
county, and municipal authorities having jurisdiction over the Premises, the
Americans with Disabilities Act and any similar law enacted by the state in
which the Premises is located and the making of any alterations to the Premises
required thereby; (b) comply with any directive, order or citation made pursuant
to law by any public officer requiring abatement of any nuisance caused by the
activities of Tenant or which imposes upon Landlord or Tenant any duty or
obligation arising from conditions which have been created by or at the request
or insistence of Tenant, or required by reason of a breach of any of Tenant's
obligations hereunder or by or through other fault of Tenant it’s officers,
directors, employees agents invitees, other related parties or (c) comply with
the provisions of any covenants, conditions or restrictions applicable to the
Premises; and (d) indemnify and hold Landlord harmless from any loss, cost or
claim or expenses which Landlord incurs or suffers directly as a result of
Tenant's failure to comply with its obligations under clauses (a), (b), or (c),
above. If Tenant receives notice of any such directive, order citation or of any
violation of any law, order, ordinance, regulation or any covenant, condition or
restriction, Tenant shall promptly notify Landlord in writing of such alleged
violation and furnish Landlord with a copy of such notice. Any improvements made
hereunder shall be made in accordance with Article 6.02 of this Lease.

 

6.03       Signs. If allowed under applicable law, Tenant is entitled to erect
signs on and about the Premises advertising Tenant’s business and is entitled to
place the same (other than billboards), upon the Premises or on the Premises,
including on the exterior of the building or other improvements on the Premises.
Any signs installed by Tenant must conform with applicable laws and deed
restrictions on the Premises and shall not, in Landlord’s reasonable opinion, be
offensive. For purposes of this subparagraph, the parties agree that Tenant’s
name, Parent’s name, the name of any subsidiary of Parent or the name “Attis”.
or any variations of the foregoing, or any use of the words “bio-refinery” or
“lignin”, or any variations thereof, are not offensive. Tenant must remove all
signs, at the expiration or termination of this Lease and must repair any damage
and close any holes caused by the removal.

 

6.04       Utility Services. Tenant shall pay the cost of all utility services
for the Premises, including but not limited to initial connection charges, all
deposits, all charges for gas, water, sewerage, storm water disposal,
communications and electricity used on the Premises directly to the utility
provider before such charges become delinquent. Additionally, Tenant shall
replace all electric lights, lamps and tubes located on the Premises. In the
event Tenant shall fail to timely pay such utilities, Landlord shall have the
right, but not the obligation, to pay same, whereupon, Tenant shall reimburse
Landlord for such payment as additional Rent.

 



6.05            Landlord’s Access. Landlord and Landlord’s Agents shall have the
right to enter the Premises during normal business hours and upon reasonable
prior notice (or, in the event of an emergency or at any time that an event of
default on the part of Tenant is outstanding, at any hour and without notice)
for any reasonable purpose, including, without limitation, the following
purposes: (a) to exhibit the same to present or prospective mortgagees, lessors
or purchasers during the Term and to prospective tenants during the last six (6)
months of the Term; (b) to inspect the Premises; (c) to confirm that Tenant is
complying with all of Tenant's covenants and obligations under this Lease; (d)
to make repairs required of Landlord under the terms of this Lease; (e) to erect
and maintain signs on or about the Premises advertising the Premises for sale;
(f) to repair and service utility lines or other components of the Premises; or
(g) during the last six (6) months of the Term to erect and maintain signs on or
about the Premises advertising the Premises for lease. Landlord shall not be
liable to Tenant for the exercise of Landlord's rights under this Section 6.05
other than for Landlord’s gross negligence or willful misconduct and Tenant
hereby waives any claims for damages for any injury, inconvenience or
interference with Tenant's business, any loss of occupancy or quiet enjoyment of
the Premises, and any other loss occasioned thereby.

 



COMMERCIAL LEASE AGREEMENT - Page 6  

 

 

6.06       Possession. If Tenant pays the Rent, properly maintains the Premises,
and complies with all other terms of this Lease, Tenant may occupy and enjoy the
Premises for the full Term, subject to the provisions of this Lease.

 

ARTICLE Seven
PROPERTY CONDITION, MAINTENANCE, REPAIRS AND ALTERATIONS

 

7.01       Maintenance and Repair. Except as otherwise provided in this Lease,
Landlord will be under no obligation to perform any repair, maintenance or
management service in the Premises. Tenant shall be fully responsible, at
Tenant’s expense, for all repair, maintenance and management services other than
for any latent defects in the Premises and those that are expressly assumed by
Landlord.

 

A.       Landlord’s Obligations.

 

(1)       Subject to the express provisions of this paragraph, Landlord shall be
responsible for all underground utilities including, without limitation, storm
drainage lines, water lines and electrical lines, up to the point where such
utilities and lines enter the Premises. Notwithstanding the foregoing, Landlord
shall not be required to repair or maintain any sewer or septic lines, it being
expressly agreed upon by the parties that all repair and maintenance obligations
for such lines shall lie solely with Tenant. Landlord will not be obligated to
maintain or repair windows, doors, overhead doors, door openers, loading docks,
plate glass or the surfaces of walls. In addition, Landlord will not be
obligated to make any repairs under this Section until ten (10) days after
receipt of written notice from Tenant of the need for repairs. If any repairs
are required to be made by Landlord, Tenant shall, at Tenant’s sole cost and
expense, promptly remove Tenant’s furnishings, fixtures, inventory, equipment
and other property, to the extent required to enable Landlord to make repairs.

 

(2)       Landlord represents and warrants that the Equipment, Fixtures and HVAC
system are in good working order, condition and repair on the Commencement Date,
subject to normal wear and tear. Landlord represents and warrants that the
Premises is zoned properly for the Permitted Use.

 

(3)        Landlord represents and warrants that the roof of the Premises is in
good condition and repair on the Commencement Date, subject to normal wear and
tear.

 

B.       Tenant’s Obligations.

 

(1)       Subject to the provisions of Section 7.01A, Article Eight (Damage or
Destruction) and Article Nine (Condemnation), Tenant shall, at all times, keep
all other portions of the Premises in good order, condition and repair, ordinary
wear and tear excepted, including but not limited to maintenance, repairs and
all necessary replacements of the windows, plate glass, doors, overhead doors,
door openers, crane systems, heating system, ventilating equipment, air
conditioning equipment, electrical and lighting systems, air compressors and
lines, fire protection sprinkler system, interior and exterior plumbing, sewer
and septic lines, the interior of the Premises in general, pest control and
extermination, down spouts, gutters, paving, paint booths, wash bays, and all
other repairs maintenance and replacements that Landlord has not agreed to,
including the exterior of the Premises care of landscaping and regular mowing of
grass, together with ice and snow removal as appropriate to all parts of the
Premises. If Tenant fails to maintain and repair the Premises as required by
this Section, Landlord may, in addition to, but not to the exclusion of any
other remedy provided herein, at its sole discretion, enter the Premises and
perform the maintenance or repair on behalf of Tenant and Tenant shall pay
Landlord, as additional Rent, immediately, upon demand for all costs incurred in
performing the maintenance or repair, together with interest thereon at the rate
of ten percent (10%) per annum, however Landlord shall have no duty to do so..

 



COMMERCIAL LEASE AGREEMENT - Page 7  

 

 

(2)       Tenant shall, at Tenant’s own cost and expense, be responsible for
maintaining all refrigeration, heating, ventilating, and air conditioning
systems and equipment within the Premises.

 

(3)       Tenant shall maintain all landscaping at the Premises, including,
without limitation, mowing grass, trimming shrubbery, fertilizing, weed control
and undertaking actions deemed reasonably necessary by Tenant to properly
maintain the health and appearance of all landscaping at the Premises and to
comply with all applicable laws and regulations.

 

7.02       Alterations, Additions and Other Improvements. Tenant may not make
any other structural alterations to the Premises or create any other openings in
the roof or exterior walls of the Premises without the prior written consent of
Landlord, which consent shall not be unreasonably withheld or delayed.
Landlord’s consent shall not be required for non-structural alterations,
additions or improvements. Landlord’s consent shall be required for future
structural alterations, additions or improvements, provided, however, that
Landlord shall not unreasonably withhold such consent. Tenant shall keep the
Premises and Landlord’s interest therein free from any liens arising from any
work performed, materials furnished, or obligations incurred by, or on behalf
of, Tenant. Notice is hereby given that neither Landlord nor any mortgagee or
lessor of Landlord shall be liable for any labor or materials furnished to
Tenant except as furnished to Tenant by Landlord pursuant to this Lease. At the
expiration or termination of this Lease, Tenant may, subject to the restrictions
of Section 7.03 below, remove all items installed by Tenant except for any HVAC
equipment, provided that Tenant repairs, at the time of removal of the items, in
a good and workmanlike manner, any damage caused by the installation or removal.
Except as otherwise specified in this Lease, Tenant shall pay for all costs
incurred or arising out of alterations, additions or improvements in or to the
Premises.

 

7.03        Condition upon Termination. Upon the expiration or termination of
this Lease, Tenant shall surrender the Premises to Landlord broom clean and in
good condition, except for ordinary wear and tear that Tenant is not otherwise
obligated to remedy under any provision of this Lease. Tenant will not be
obligated to repair any damage that Landlord is required to repair under Article
Seven (Property Condition) or Article Eight (Damage or Destruction). All
leasehold improvements, alterations and other physical additions made to or
installed by or for Tenant in the Premises shall be and remain Landlord’s
property (except for Tenant’s furniture, personal property, and movable trade
fixtures) and shall not be removed without Landlord’s written consent. Tenant
agrees to remove, at its sole cost and expense, all of Tenant’s furniture,
personal property, and fixtures, and, if directed to or permitted to do so by
Landlord in writing (including, without limitation, paint booths(provided
however, Tenant shall cap the venting of the paint booths and shall not be
required to perform any concrete work related to the removal of the paint
booths), all cabling and wiring for computer systems, telephones and the like
whether located above the finished ceiling or underneath the floor), on or
before the expiration of the Term or any earlier date of termination of this
Lease; provided, however, when Tenant submits to Landlord Tenant’s proposed
alterations for Landlord’s consent, Landlord will indicate at the time of
rendering its consent thereto (if provided) as to whether such alterations would
be required to be removed at the expiration of the Term, and if Landlord
consents to such alterations and to Tenant’s request not to remove same upon the
expiration of the Term, then Tenant shall not later be required to remove same.
Tenant shall repair, or promptly reimburse Landlord for the cost of repairing
all damage done to the Premises or the Building by such removal, including,
without limitation, repairing of any damage or holes to the walls, ceiling or
roof of the Building. Any leasehold improvements, alterations or physical
additions made by or on behalf of Tenant which Landlord does not direct or
permit Tenant to remove at any time during or at the end of the Term shall
become the property of Landlord at the end of the Term without any payment to
Tenant. If Tenant fails to remove any of Tenant’s furniture, personal property
or movable trade fixtures by the expiration of the Term or any sooner date of
termination of the Lease or, if Tenant fails to remove any leasehold
improvements, alterations and other physical additions made by or on behalf of
Tenant to the Premises which Landlord has in writing directed Tenant to remove
(including without limitation, all cabling and wiring for computer systems,
telephones and the like whether located above the finished ceiling or underneath
the floor), Landlord shall have the right, on the tenth (10th) business day
after Landlord’s delivery of written notice to Tenant to deem such property
abandoned by Tenant and to remove, store, sell, discard or otherwise deal with
or dispose of such abandoned property in a commercially reasonable manner.
Tenant shall be liable for all costs of such removal, storage, sale, discarding
or other dealing or disposition of Tenant’s abandoned property, and Landlord
shall have no liability to Tenant in any respect regarding such property of
Tenant. The provisions of this Section 7.03 shall survive the expiration or any
earlier termination of this Lease.

 



COMMERCIAL LEASE AGREEMENT - Page 8  

 

 

ARTICLE Eight
DAMAGE OR DESTRUCTION

 

8.01       Notice. If any buildings or other improvements situated on the
Premises are damaged or destroyed by fire, flood, windstorm, tornado or other
casualty, Tenant shall promptly give written notice of the damage or destruction
to Landlord.

 



8.02       Partial Damage. In the event of partial destruction or damage to the
Premises which is not subject to Section 8.03, or which is subject to Section
8.03 but the applicable party (or parties) does not elect to terminate the
Lease, which partial destruction or damage renders the Premises partially but
not wholly untenantable, this Lease shall not terminate and Rent shall be abated
in proportion to the area of the Premises which, in Landlord's and Tenant’s
reasonable opinion, cannot be used or occupied by Tenant as a result of such
casualty. Landlord shall in such event, within a reasonable time after the date
of such destruction or damage, subject to force majeure, to delays caused by
Tenant, its agents, employees, representatives, contractors, successors,
assigns, or licensees, and to the extent and availability of insurance proceeds,
restore the Premises to substantially the same condition as existed prior to
such partial damage or destruction. If Landlord fails to complete restore the
Premises to substantially the same condition as existed prior to such partial
damage or destruction within 210 days of the date Landlord receives all
insurance proceeds available for such work from insurance policies for which
Tenant is required to maintain under this Lease, then Tenant may elect to
terminate this Lease upon written notice to Landlord.  Landlord and Tenant
acknowledge and agree that if Tenant terminates this Lease, Landlord shall
within 10 days thereafter return to Tenant any prepaid Rent received by Landlord
from Tenant, and the parties will have no further rights or obligations
hereunder. If the casualty occurs during the final 12 months of the initial or
any Renewal Term, Landlord will not be required to rebuild or repair the damage,
Landlord may, at Landlord’s option, terminate this Lease by promptly delivering
a written termination notice to Tenant, in which event the Rent will be abated
for the unexpired portion of the Term, effective on the date of receipt by
Landlord of the written notification of the damage. Subject to the provisions of
this paragraph, to the extent the Premises cannot be occupied (in whole or in
part) after the casualty, the Rent payable under this Lease during the period
the Premises cannot be fully occupied will be adjusted equitably.
Notwithstanding the foregoing, in no event shall Rent abate or shall any
termination occur if damage to or destruction of the Premises the result of the
negligence or willful act of Tenant, or Tenant's agents, employees,
representatives, contractors, invitees, successors, assigns, or licensees.

  



8.03            Substantial or Total Destruction. If the Premises or any portion
thereof is damaged or destroyed by any casualty against which Tenant is required
to be insured hereunder, and if, in Landlord's reasonable opinion, the Premises
cannot be rebuilt or made fit for Tenant's purposes within one hundred eighty
(180) days after the date of such damage or destruction, or if the proceeds from
the insurance Tenant is required to maintain hereunder (or the amount of
proceeds which would be available if the nonterminating party were carrying the
insurance required of such party hereunder) are not made available to Landlord
by Landlord’s lender or are insufficient to repair such damage or destruction,
then either Landlord or Tenant shall have the right, at the option of either
party, to terminate this Lease by giving the other written notice within sixty
(60) days after such damage or destruction. If neither party terminates this
Lease, Landlord shall proceed with reasonable diligence, subject to force
majeure, delays caused by Tenant, its agents, employees, representatives,
contractors, successors, assigns, or licensees, and to the extent and
availability of insurance proceeds, to rebuild and repair the building and other
improvements to substantially the condition they were in before the damage. . If
Landlord fails to complete restore the Premises to substantially the same
condition as existed prior to such partial damage or destruction within 210 days
of the date Landlord receives all insurance proceeds available for such work
from insurance policies for which Tenant is required to maintain under this
Lease, then Tenant may elect to terminate this Lease upon written notice to
Landlord.  Landlord and Tenant acknowledge and agree that if Tenant terminates
this Lease, Landlord shall within 10 days thereafter return to Tenant any
prepaid Rent received by Landlord from Tenant, and the parties will have no
further rights or obligations hereunder. If the casualty occurs during the final
12 months of the initial or any Renewal Term, Landlord will not be required to
rebuild or repair the damage and, Landlord may, at Landlord’s option, terminate
this Lease by promptly delivering a written termination notice to Tenant, in
which event, subject to the provisoins of this paragraph, the Rent will be
abated for the unexpired portion of the Term, effective on the date of receipt
by Landlord of the written notification of the damage. Subject to the provisions
of this paragraph, to the extent the Premises cannot be occupied (in whole or in
part) after the casualty, the Rent payable under this Lease during the period
the Premises cannot be fully occupied will be adjusted equitably.
Notwithstanding the foregoing, in no event shall Rent abate or shall any
termination occur if damage to or destruction of the Premises the result of the
negligence or willful act of Tenant, or Tenant's agents, employees,
representatives, contractors, successors, assigns, or licensees.

 



COMMERCIAL LEASE AGREEMENT - Page 9  

 

 



8.04       Landlord’s Liability. Landlord shall have no liability to Tenant for
inconvenience, loss of business, or annoyance arising from any repair of any
portion of the Premises under this Article. If Landlord is required by this
Lease or by any mortgagee or lessor of Landlord to repair or if Landlord
undertakes to repair, Tenant shall pay to Landlord that amount of Tenant's
insurance proceeds (or the amount which would have been received by Tenant if
Tenant was carrying the insurance required by this Lease) which insures such
damage that Landlord is obligated to repair as a contribution towards such
repair, together with any deductible amount applicable thereto, and Landlord
shall use reasonable efforts to have such repairs made promptly and in a manner
which will not unnecessarily interfere with Tenant's occupancy. In the event
that Tenant collects any insurance proceeds (or would have the right to collect
such proceeds if Tenant had been carrying the insurance policies required by
this Lease) on account of damage or destruction to the leasehold improvements,
together with any deductible amount applicable thereto and such leasehold
improvements are not restored or repaired, either in whole or in part, then
Tenant shall pay to Landlord an equitable portion of such insurance proceeds (or
those that would have been payable to Tenant had it been carrying the insurance
policies required by this Lease) together with any deductible amount applicable
thereto which were not expended on the restoration of the Premises, based on the
ratio between the amount that Tenant expended in connection with such leasehold
improvements and the amount contributed by Landlord thereto pursuant to the
other terms hereof. The terms of the foregoing sentence shall survive the
termination or expiration of the Term of this Lease.

 

8.05       Rent after Damage or Destruction. In the event of termination of this
Lease pursuant to this Article 8, then to the extent this Article allows for
rent abatement, all Rent shall be apportioned and paid to the date on which
possession is relinquished or the date of such damage, whichever last occurs,
and Tenant shall immediately vacate the Premises according to such notice of
termination; provided, however, that those provisions of this Lease which are
designated to cover matters of termination and the period thereafter shall
survive the termination hereof.

 

ARTICLE Nine
CONDEMNATION

 

9.01         Substantial Condemnation. In the event the whole or substantially
the whole of the Premises are taken or condemned by eminent domain or by any
conveyance in lieu thereof (such taking, condemnation or conveyance in lieu
thereof being hereinafter referred to as “condemnation”), the Term shall cease
and this Lease shall terminate on the earlier of the date the condemning
authority takes possession or the date title vests in the condemning authority.
In the event that all or substantially all of the Premises is temporarily taken
by eminent domain and such taking causes all or a substantial portion of the
Premises to be unusable by Tenant for a period of one hundred eighty (180)
consecutive days for the uses permitted hereunder in which Tenant was engaged at
the Premises immediately prior to such temporary taking, and Tenant or Landlord,
as the case may be, shows such fact to the other party to a degree of certainty
reasonably acceptable to such other party, either Landlord or Tenant may
terminate this Lease by delivering written notice thereof to the other within
ten (10) business days after the taking, condemnation or sale in lieu thereof.

 

9.02        Partial Condemnation. In the event any portion of the Premises shall
be taken by, which taking, in Landlord’s or Tenant’s reasonable and good faith
judgment, is such that the Premises cannot be restored in an economically
feasible manner (including, without limitation, Landlord’s lender not granting
Landlord access to the compensation awarded) for the uses permitted hereunder in
which Tenant was engaged at the Premises immediately prior to such temporary
taking, then Landlord or Tenant shall have the right to terminate this Lease by
delivering written notice thereof to the other within ten (10) business days
after the taking, condemnation or sale in lieu thereof.

 



COMMERCIAL LEASE AGREEMENT - Page 10  

 

 

9.03       Rent after Condemnation. In the event of termination of this Lease
pursuant to the provisions of Sections 9.01 or 9.02, the Rent shall be
apportioned as of such date of termination; provided, however, that those
provisions of this Lease which are designated to cover matters of termination
and the period thereafter shall survive the termination hereof.

 

9.04       Condemnation Awards. All compensation awarded or paid upon a
condemnation of any portion of the Premises shall belong to and be the property
of Landlord without participation by Tenant. Nothing herein shall be construed,
however, to preclude Tenant from prosecuting any claim directly against the
condemning authority for its Leasehold interest in the Premises, loss of
business, loss of good will, moving expenses, damage to, and cost of removal of,
trade fixtures, furniture and other personal property belonging to Tenant;
provided, however, that Tenant shall make no claim which shall diminish or
adversely affect any award claimed or received by Landlord.

 

ARTICLE Ten
ASSIGNMENT AND SUBLETTING

 

10.01       Tenant may not assign this Lease or sublet the Premises or any
portion thereof, without the prior written consent of Landlord, which consent
shall not be unreasonably withheld or delayed. Notwithstanding the foregoing,
Tenant is entitled to sublease portions of the Premises to rental car companies
and insurance companies in connection with Tenant’s business, without the
consent of Landlord. No acceptance by Landlord of any Rent or any other sum of
money from any assignee, subtenant or other transferee shall be deemed to
constitute Landlord’s consent to any assignment, sublease, mortgage, pledge,
encumbrance or other transfer. Tenant acknowledges and agrees that any consent
by Landlord pursuant to this Article 10 shall not be deemed to be a consent to
any subsequent assignment, sublease, mortgage, pledge, encumbrance or any other
agreement or other action to which Landlord’s consent is required, whether or
not such consent by Landlord shall expressly limit the application thereof to
the consent then being given. Any attempted assignment, mortgage, pledge,
encumbrance or other transfer or sublease by Tenant in violation of the terms
and provisions of this Article 10 shall be void and shall constitute a material
breach of this Lease. In no event shall any assignment, subletting, mortgage,
pledge, encumbrance or other transfer, whether or not with Landlord’s consent,
relieve the transferring Tenant of its primary liability under this Lease for
the entire Term, and such Tenant shall in no way be released from the full and
complete performance of all the terms hereof. Any assignment or subletting will
be expressly subject to all terms and provisions of this Lease. Tenant shall not
assign Tenant’s rights under this Lease or sublet the Premises without first
obtaining a written agreement from the assignee or sublessee whereby the
assignee or sublessee agrees to assume the obligations of Tenant under this
Lease and to be bound by the terms of this Lease jointly and severally with
Tenant. If an event of default occurs while the Premises is assigned or sublet,
Landlord may, at Landlord’s option, in addition to any other remedies provided
in this Lease or by law, collect directly from the assignee or subtenant all
rents becoming due under the terms of the assignment or subletting and apply the
rent against any sums due to Landlord under this Lease. Notwithstanding the
foregoing, and for the avoidance of doubt, Landlord’s consent shall not be
required with respect to (a) any assignment of this Lease or sublease or all of
any part of the Premises to a direct or indirect parent, subsidiary, affiliate
or similarly related entity, (b) a merger, acquisition, or consolidation
involving Tenant or any direct or indirect parent or affiliate of Tenant
regardless of whether Tenant or such parent or affiliate is the surviving
entity, or (c) any assignment of this Lease in connection with the sale of all
or substantially all of the assets of Tenant. An “affiliate” is defined as any
entity controlled by Tenant, that controls Tenant, or that is under common
control with Tenant.

 



COMMERCIAL LEASE AGREEMENT - Page 11  

 

 

ARTICLE Eleven
DEFAULT AND REMEDIES

 

11.01       Default. Each of the following events is an event of default under
this Lease:

 

A.       Failure of Parent and/or Tenant to pay any installment of the Rent when
due. Failure Parent and/or Tenant to pay any other sum payable to Landlord under
this Lease where such failure continues for a period of five (5) days after
Tenant’s receipt of Landlord’s written notice of such failure.

 

B.       Failure of Tenant to comply with any term, condition or covenant of
this Lease, other than the payment of Rent or other sum of money, and the
continuance of that failure for a period of 30 days after Landlord delivers
written notice of the failure to Tenant (or other longer period of time if
reasonably required to cure such failure);

 

C.       If Tenant (i) cannot meet its obligations as they become due, (ii)
becomes or is declared insolvent according to any law, (iii) makes a transfer in
fraud of creditors according to any applicable law, (iv) assigns or conveys all
or a substantial portion of its property for the benefit of creditors or (v)
files a petition for relief under the Federal Bankruptcy Code or any other
present or future federal or state insolvency, bankruptcy or similar law
(collectively, “applicable bankruptcy law”); a receiver or trustee is appointed
for Tenant or its property, the interest of Tenant under this Lease is levied on
under execution or under other legal process; any involuntary petition is filed
against Tenant under applicable bankruptcy law, or any action is taken to
reorganize or modify Tenant’s capital structure (provided that no such levy,
execution, legal process or petition filed against Tenant shall constitute a
breach of this Lease if Tenant shall vigorously contest the same by appropriate
proceedings and shall remove or vacate the same within ninety (90) days from the
date of its creation, service or filing).

 

D.       If Tenant dissolves or liquidates or otherwise fails to maintain its
corporate structure.

 

E.       The abandonment or vacating of the Premises by Tenant, which shall be
conclusively presumed if, for any two or more consecutive weeks after the
Commencement Date, Tenant fails to maintain staff at the Premises for at least
thirty (30) hours per week, unless the Premises shall be uninhabitable due to
damage or partial or complete destruction or condemnation of the Premises.

 

11.02       Remedies. Upon the occurrence of any default by Tenant specified in
Section 11.01 hereof or other default of Tenant, Landlord, at its option, may in
addition to all other rights and remedies provided herein or at law or in
equity, exercise one or more of the remedies set forth below:

 

A.       Termination. Landlord may terminate this Lease with respect to, at
Landlord’s option, all or any portion of the Premises by written notice to
Tenant, in which event Tenant shall immediately surrender the Premises or the
applicable portion thereof to Landlord, and if Tenant fails to do so, Landlord
may without prejudice to any other remedy which it may have for possession or
arrearages in Rent, enter upon and take possession of the Premises and expel or
remove Tenant and any other person who may be occupying said Premises or any
part thereof by force if necessary, without being liable for prosecution or any
claim of damages therefor. Upon any such termination, Tenant shall be and remain
liable for all obligations of Tenant arising or accruing under this Lease prior
to the time of termination and, in addition thereto, for the amounts provided
for in Section 11.02(D) hereof.

 



COMMERCIAL LEASE AGREEMENT - Page 12  

 

 

B.       Terminate Possession. Landlord may terminate Tenant’s right of
possession with respect to, at Landlord’s option, all or any portion of the
Premises (without terminating this Lease), by written notice to Tenant
specifying the date of termination in such notice, and, on or after such date,
enter upon and take possession of the Premises or the applicable portion thereof
and expel or remove Tenant and any other person who may be occupying said
Premises or any part thereof, by entry (by force if necessary), dispossessory
suit or otherwise, without thereby releasing Tenant from any liability
hereunder, without terminating this Lease, and without being liable for
prosecution of any claim of damages therefor, and, if Landlord so elects, make
such alterations, redecorations and repairs as, in Landlord’s reasonable
judgment, may be necessary to relet the Premises, and Landlord may, but shall be
under no obligation to do so, relet the Premises or any portion thereof in
Landlord’s or Tenant’s name, but for the account of Tenant, for such term or
terms (which may be for a term extending beyond the Lease term under this Lease)
and at such rental or rentals and upon such other terms and conditions as
Landlord in its sole discretion may deem advisable, with or without
advertisement, or by private negotiations, and receive the rent therefor. Upon
each such reletting, all rentals and other sums received by Landlord from such
reletting shall be applied, first, to the payment of any indebtedness other than
Rent due hereunder from Tenant to Landlord, second, to the payment of any
reasonable costs and expenses incurred by Landlord in connection with any such
reletting, including reasonable attorneys’ fees (collectively, “Reletting
Costs”); third, to the payment of Rent and other charges due and unpaid
hereunder; and the residue, if any, shall be held by Landlord and applied in
payment of future Rent as the same may become due and payable hereunder. If such
rentals and other sums received from such reletting during any month are less
than the amount of Rent to be paid during that month by Tenant hereunder, Tenant
shall pay such deficiency to Landlord. Such deficiency shall be calculated and
paid monthly. If such rentals and the sums received from such reletting during
any month shall be more than the amount of Rent to be paid during that month by
Tenant hereunder, Tenant shall have no right to, and shall receive no credit
for, the excess. No such reentry or taking of possession of the Premises by
Landlord (whether through entry, dispossessory suit or otherwise) shall be
construed as an election on Landlord’s part to terminate this Lease unless a
written notice of such termination be given to Tenant. Notwithstanding any such
reletting without termination, Landlord may at any time elect by written notice
to Tenant to terminate this Lease for such previous event of default.

 

C.       Entry. Landlord may enter upon the Premises, without being liable for
prosecution or any claim of damages therefor, and do whatever Tenant is
obligated to do under the terms of this Lease, and Tenant agrees to reimburse
Landlord on demand for any expenses including, without limitation, reasonable
attorneys’ fees, which Landlord may actually incur in thus effecting compliance
with Tenant’s obligations under this Lease and Tenant further agrees that
Landlord shall not be liable for any damages from such action.

 

D.       Acceleration. If this Lease is terminated by Landlord with respect to,
at Landlord’s option, all or any portion of the Premises as a result of the
occurrence of an event of default, Landlord may declare to be due and payable
immediately the excess of (a) the entire amount of Rent and other charges and
assessments which in Landlord’s reasonable determination would become due and
payable during the remainder of the Lease Term with respect to the applicable
portion of the Premises (determined as though the Lease has not been terminated)
discounted to present value by using a discount factor of five percent (5%) over
(b) the then fair market rental value of the applicable portion of the Premises
for the remainder of the Lease term discounted to present value by using a
discount factor of five percent (5%) per annum. Upon the acceleration of such
amounts, Tenant agrees to pay the same at once, in addition to Landlord’s
reasonable estimate of Reletting Costs, at Landlord’s address as provided
herein. If Landlord exercises its rights under this Section 11.02(D), Landlord
and Tenant agree that the payment of the aforesaid accelerated amount and
Reletting Costs shall not constitute a penalty or forfeiture but shall
constitute liquidated damages for Tenant’s failure to comply with the terms and
provisions of this Lease (Landlord and Tenant agreeing that Landlord’s actual
damages in such event are impossible to ascertain and that the amount set forth
above is a reasonable estimate thereof).

 

E.       Self-Help. Landlord may, at its option, without waiving or releasing
Tenant from obligations of Tenant, make any such payment or perform any such
other act on behalf of Tenant. All sums so paid by Landlord, or incurred by
Landlord in effecting such performance or other act, and all necessary
incidental costs, together with interest thereon at the Interest Rate (as
defined herein), from the date of such payment by Landlord, shall be payable to
Landlord on demand. Tenant covenants to timely pay any such sums.

 

F.       No re-entry or taking possession of the Premises by Landlord will be
construed as an election to terminate this Lease, unless a written notice of
that intention is given to Tenant. Notwithstanding any such reletting or reentry
or taking possession, Landlord may, at any time thereafter, elect to terminate
this Lease for a previous default. Pursuit of any of the remedies set forth in
this Article will not preclude pursuit of any other remedies provided by law,
nor will pursuit of any remedy provided in this Lease constitute a forfeiture or
waiver of any Rent due to Landlord under this Lease or of any damages accruing
to Landlord by reason of the violation of any of the terms, provisions and
covenants contained in this Lease. Pursuit of any one of the remedies will not
preclude pursuit by Landlord of any of the other remedies provided in this
Lease.

 



COMMERCIAL LEASE AGREEMENT - Page 13  

 

 

G.       Interest. Any monetary sums expended by Landlord on behalf of Tenant
shall bear interest at the rate of ten percent (10%) per annum (the “Interest
Rate”) until repaid in full to Landlord.

 

H.        Cumulative Remedies. Each and every right or remedy herein conferred
upon or reserved to Landlord shall be cumulative and in addition to any other
right or remedy given hereunder or now or hereafter existing at law or in equity
or by statute.

 

11.03       Notice of Default. Tenant shall give written notice of any failure
by Landlord to perform any of Landlord’s obligations under this Lease to
Landlord and to any ground lessor, mortgagee or beneficiary under any deed of
trust encumbering the Premises whose name and address have been furnished to
Tenant in writing. Landlord will not be in default under this Lease unless
Landlord (or the ground lessor, mortgagee or beneficiary) fails to cure the
nonperformance within 15 days after receipt of Tenant’s notice or other longer
period of time if reasonably required to cure such failure, provided that
Landlord commences such cure within such 15 day period and diligently pursues
the same to completion.

 

11.04       Landlord Default. If Landlord should be in default in the
performance of any of its obligations under this Lease or that certain Exclusive
Commercial Patent License Agreement executed by Landlord and Tenant of even date
(the “License Agreement”), which default continues for a period of more than 30
days after receipt of written notice from Tenant specifying such default, or if
such default is of a nature to require more than 30 days for remedy and
continues beyond the time reasonably necessary to cure (and Landlord has not
undertaken procedures to cure the default within such 30 day period and
diligently pursued such efforts to complete such cure), Tenant may, in addition
to any other remedy available at law or in equity, at its option, upon written
notice, terminate this Lease and the License Agreement or incur any reasonable
expense necessary to perform the obligation of Landlord specified in such notice
and deduct such expense from the Rent or other charges next becoming due.

 

ARTICLE Twelve
SUBORDINATION and ESTOPPEL

 

12.01       Subordination and Attornment. It shall be a condition precedent to
the effectiveness of the Lease that Landlord obtain a mutually acceptable
executed Subordination, Non-Disturbance and Attornment Agreement from all
parties holding a mortgage or other interest in the Premises. Landlord may
subordinate this Lease to any future ground Lease, deed of trust or mortgage
encumbering the Premises, and advances made on the security thereof and any
renewals, modifications, consolidations, replacements or extensions thereof,
whenever made or recorded. Landlord’s right to subordinate is subject to
Landlord providing Tenant with a written Subordination, Non-Disturbance and
Attornment Agreement from the ground lessor, beneficiary or mortgagee wherein
Tenant’s right to peaceable possession of the Premises during the Term will not
be disturbed if Tenant pays the Rent and performs all of Tenant’s obligations
under this Lease and is not otherwise in default, in which case Tenant shall
attorn to the transferee of or successor to Landlord’s interest in the Premises
and recognize the transferee or successor as Landlord under this Lease. If any
ground lessor, beneficiary or mortgagee elects to have this Lease superior to
its ground lease, deed of trust or mortgage and gives Tenant written notice
thereof, this Lease will be deemed superior to the ground lease, deed of trust
or mortgage whether this Lease is dated prior or subsequent to the date of the
ground lease, deed of trust or mortgage or the date of recording thereof.

 

12.02       Estoppel Certificates. Upon Landlord’s or Tenant’s written request,
the other party shall execute and deliver to such party a written statement
certifying: (1) whether Tenant is an assignee or subtenant; (2) the expiration
date of the Lease; (3) the number of renewal options under the Lease and the
total period of time covered by the renewal option(s); (4) that none of the
terms or provisions of the Lease have been changed since the original execution
of the Lease, except as shown on attached amendments or modifications; (5) that
no default by Landlord exists under the terms of the Lease (or if Landlord is
claimed to be in default, stating why); (6) that the Tenant has no claim against
the Landlord under the Lease and has no defense or right of offset against
collection of Rent or other charges accruing under the Lease; (7) the amount and
date of the last payment of Rent; (8) the amount of any security deposits and
other deposits, if any; and (9) the identity and address of any guarantor of the
Lease, if any. Tenant or Landlord, as the case may be, shall deliver the
statement to the other party within 10 days after the other party’s request.
Landlord may forward any such statement to any prospective purchaser or lender
of the Premises. The purchaser or lender may rely conclusively upon the
statement as true and correct.

 



COMMERCIAL LEASE AGREEMENT - Page 14  

 

 

12.03       Tenant Financing. Tenant shall have the right from time to time
during the Term and without Landlord’s further approval, to grant and assign to
Tenant’s lenders a security interest in Tenant’s interest in this Lease and in
any trade fixtures, furniture, supplies, business equipment (except as
hereinafter limited), inventory, trademarked items, signs, and other removable
personal property installed in or on the Premises by Tenant at its expense or
owned by Tenant (collectively, the “Tenant’s Property”) at or after the
Commencement Date so long as no such liens are placed on the Premises, Equipment
or Fixtures. Landlord agrees to execute any confirmations, certificates and
other documents as Tenant’s lenders may reasonably request in connection with
any financing. Such documents may include the right for Tenant’s lenders to
enter the Premises prior to or within a reasonable time after the termination of
the Lease to remove or conduct a sale of Tenant’s Property. For purposes of
clarification, Tenant’s Property does not include any Property leased hereunder,
nor does it include any modifications, replacements or attachments, the removal
thereof which would damage or inhibit the operation of the related equipment.

 

12.04       Subordination of Landlord’s Lien. Landlord hereby subordinates any
contractual, statutory or other Landlord’s lien in Tenant’s Property or in
Tenant’s interest created by this Lease to that of any lender providing
financing to Tenant.

 

ARTICLE Thirteen
ENVIRONMENTAL REPRESENTATIONS AND INDEMNITY

 

13.01       Tenant’s Compliance with Environmental Laws. Tenant, at Tenant’s
expense, shall comply in all material respects with all applicable Environmental
Laws (defined below) with respect to the use or occupancy of the Premises and
with all recorded covenants, conditions and restrictions pertaining to such
Environmental Laws. Promptly after the Effective Date, Tenant, at Tenant’s sole
cost and expense, will cause to be performed an environmental assessment of the
existing environmental condition of the Premises. Tenant shall deliver a copy of
any such completed environmental assessment report to Landlord promptly after
Tenant’s receipt of such report. If the environmental assessment report (the
“Report”) discloses the presence of any Hazardous Materials which (i) are in
violation of any applicable environmental Laws; or (ii) describes any asbestos
containing materials (“ACM”) which will be disturbed by any alterations proposed
by Tenant during the Term, then Tenant may cancel this lease per Section 2.01 or
Tenant may, at its sole cost and expense, promptly remove, abate, remediate, or
enclose or encapsulate all of such Hazardous Materials in accordance with all
applicable laws. Notwithstanding the foregoing, if any design, or the function
of any alterations will be adversely affected (or the cost of performing the
alterations is materially increased) by the enclosure or encapsulation of any
ACM, Tenant shall completely remove the ACM from the Premises. If Tenant using
its best efforts is unable to complete such actions within fifty (50) days of
its receipt of the Report, then no later than the date which is sixty (60) days
from the date Tenant has received the report, Tenant may immediately terminate
the Lease as its sole remedy and neither party shall have any further obligation
hereunder whatsoever. If Tenant terminates this Lease in accordance with this
Section 13.01, Landlord shall within 10 days thereafter return to Tenant any
prepaid rental received by Landlord from Tenant. Time is of the essence in
regard to Landlord’s performance of such work in advance of any alterations to
be performed by Tenant. In the event Tenant shall fail to terminate the Lease
within the time periods set forth in this Section 13.01, Tenant shall be deemed
to have waived the requirements of this Section 13.01 and this Lease shall
remain in full force and effect.

 

13.02       Tenant’s Indemnification. Tenant shall not cause or permit any
Hazardous Materials (defined below) to be brought upon, stored or used in or
about the Premises by Tenant, its agents, employees, contractors or invitees in
material violation of applicable Environmental Laws. If during the Lease Term,
Hazardous Materials shall be released onto the Premises or in the event the
Premises shall become contaminated, then Tenant shall indemnify, defend and hold
Landlord harmless from any and all claims, judgments, damages, penalties, fines,
costs, liabilities or losses including, without limitation, sums paid in
settlements of claims, reasonable attorneys’ fees, court costs, consultant fees,
and expert fees, that arise during or after the Term as a result of such release
or contamination. Without limiting the generality of the foregoing, the
indemnification provided by this Section 13.02 will specifically cover all costs
incurred in connection with any investigation of site conditions or any
clean-up, remedial work, removal or restoration work required by any
Environmental Law. Tenant shall not be responsible or liable to Landlord for the
presence or release of or contamination by Hazardous Materials on or under the
Premises during the Term to the extent the same is caused by the Landlord or
Landlord’s agents, employees, contractors or invitees.

 



COMMERCIAL LEASE AGREEMENT - Page 15  

 

 

13.03        Landlord’s Representations and Warranties. Landlord represents and
warrants that to its knowledge:: (i) any handling, transportation, storage,
treatment or usage of Hazardous Materials that has occurred on the Premises to
date has been in compliance with all applicable Federal, State, and local laws,
regulations and ordinances; and (ii) no major leak (more than a gallon), spill,
release, discharge, emission or disposal of Hazardous Materials has occurred on
the Premises to date which requires investigation or any clean-up, remedial
work, removal or restoration pursuant to Environmental Laws.

 

13.04       Landlord’s Indemnification. Landlord hereby indemnifies, defends and
holds Tenant harmless from any claims, judgments, damages, penalties, fines,
costs, liabilities or losses, including, without limitation, sums paid in
settlements of claims, attorneys’ fees, court costs, consultant fees, and expert
fees, which relate to or arise from the release of or contamination by Hazardous
Materials on or under the Premises, arising or occurring, after Commencement
Date of this lease to the extent caused by Landlord, its agents, employees,
contractors or invitees. Landlord shall not be responsible or liable to Tenant
for the presence or release of or contamination by Hazardous Materials on or
under the Premises during the Term to the extent not caused by Landlord, its
agents, employees, contractors or invitees.

 

13.05       Definition. For purposes of this Lease, the term “Hazardous
Materials” means any substance, material, ACM or waste as to which liability or
standards of conduct are imposed under Environmental Law, including petroleum.
For the purposes of this Lease, the term “Environmental Laws” means any Federal,
State or local law, regulation, ordinance, or similar provision having the force
or effect of law and all governmental orders relating to pollution, protection
of the environment, or public or worker health and safety (as it relates to
exposure to Hazardous Materials), whenever in effect.

 

13.06       Survival. The representations and indemnities contained in this
Article Thirteen will survive the expiration or termination of this Lease.

 

ARTICLE FOURTEEN
WAIVER AND INDEMNIFICATION

 

14.01       Tenant hereby waives all claims against Landlord for damage to any
property or injury to, or death of, any person in, upon, or about the Premises
or arising out of Tenant’s use of the Premises except to the extent any such
loss, damage, injury or death is caused by willful misconduct of Landlord, or
Landlord’s employees or agents within the scope of their employment or agency.
Tenant shall and hereby agrees to, indemnify and hold Landlord harmless from any
loss or damage to any property or injury to, or death of, any person that occurs
in the Premises, or arises out of the Tanat’s use of the Premises except to the
extent any such loss, damage, injury or death is caused by the willful
misconduct of Landlord, or Landlord’s employees or agents, and Landlord agrees
to indemnify and hold Tenant harmless from any loss, expense or damage arising
out of such loss, damage, injury or death. Without limiting the generality of
the foregoing, the aforesaid waiver shall apply to any injury to persons or
property: (a) occurring in, upon, or about the Premises as a result of the
condition or design of, or any defect in, the improvements located thereon; and
(b) caused by persons in the Premises, and Tenant, for itself and its agents,
employees, representatives, contractors, successors, assigns, invitees and
licensees, expressly assumes all risks of injury or damage to person or
property, whether proximate or remote, that occurs within the Premises resulting
from the condition of the improvements located on the Premises or its use of the
same. The provisions of this Article 14 shall survive the expiration of the Term
or the termination of this Lease.

 



COMMERCIAL LEASE AGREEMENT - Page 16  

 

 

ARTICLE FIFTEEEN

BROKERAGE

 

15.01       Brokerage. Tenant and Landlord each represent and warrant to the
other that it has not entered into any agreement with, or otherwise had any
dealings with, any broker or agent in connection with the negotiation or
execution of this Lease which could form the basis of any claim by any such
broker or agent for a brokerage fee or commission, finder’s fee, or any other
compensation of any kind or nature in connection herewith.

 

ARTICLE SIXTEEN

NOTICES

 

16.01        All notices, consents, demands, requests, documents, or other
communications (other than payment of Rent) required or permitted hereunder
(collectively, “notices”) shall be deemed given, whether actually received or
not, when dispatched for local hand delivery or one (1) business day after
deposited for delivery by air or next-day express courier (with signed receipts)
to the other party, or on the second business day after deposit in the United
States mail, postage prepaid, certified, return receipt requested, except for
notice of change of address which shall be deemed given only upon actual
receipt. The time period for any action or response to any notice shall begin
upon actual receipt of such notice (with receipt of a facsimile copy not
constituting receipt for purposes of commencing any such period), with rejection
or other refusal, or inability to deliver, being deemed receipt. The addresses
of the parties for notices shall be the addresses set forth in Article 1 hereof,
or such other address subsequently specified by each party in notices given
pursuant to this Article. In the event that Tenant specifies the Premises as its
address for notices in accordance with the preceding sentence, then notices
delivered to the Premises (and tacked thereto if Tenant is not in occupancy
thereof at the time of delivery), whether or not Tenant is in occupancy thereof,
shall be deemed to have been effectively given in accordance with the terms of
this Lease.

 

ARTICLE SEVENTEEN

BANKRUPTCY

 

17.01       Tenant acknowledges that this Lease is a lease of nonresidential
real property and therefore agrees that Tenant (or its Parent} as the debtor in
possession, or the trustee for Tenant (collectively the "Trustee") in any
proceeding under Title 11 of the United States Bankruptcy Code relating to
Bankruptcy, as amended (the "Bankruptcy Code"), shall not seek or request any
extension of time to assume or reject this Lease or to perform any obligations
of this Lease which arise from or after the order of relief.

 



A.       If the Trustee proposes to assume or to assign this Lease or sublet the
Premises (or any portion thereof) to any person which shall have made a bona
fide offer to accept an assignment of this Lease or a subletting on terms
acceptable to the Trustee, the Trustee shall give Landlord, and lessors and
mortgagees of Landlord of which Tenant has notice, written notice setting forth
the name and address of such person and the terms and conditions of such offer,
no later than twenty (20) days after receipt of such offer, but in any event no
later than ten (10) days prior to the date on which the Trustee makes
application to the Bankruptcy Court for authority and approval to enter into
such assumption and assignment or subletting. Landlord shall have the prior
right and option, to be exercised by written notice to the Trustee given at any
time prior to the effective date of such proposed assignment or subletting, to
accept an assignment of this Lease or subletting of the Premises upon the same
terms and conditions and for the same consideration, if any, as the bona fide
offer made by such person, less any brokerage commissions which may be payable
out of the consideration to be paid by such person for the assignment or
subletting of this Lease. Any person or entity to which this Lease is assigned
pursuant to the provisions of the Bankruptcy Code shall be deemed, without
further act or deed, to have assumed all of the obligations arising under this
Lease and each of the conditions and provisions hereof on and after the date of
such assignment. Any such assignee shall, upon the request of Landlord,
forthwith execute and deliver to Landlord an instrument, in form and substance
reasonably acceptable to Landlord, confirming such assumption.

 



COMMERCIAL LEASE AGREEMENT - Page 17  

 

 



B.       The Trustee shall have the right to assume Tenant's rights and
obligations under this Lease only if the Trustee: (a) promptly cures or provides
adequate assurance that the Trustee will promptly cure any default under the
Lease; (b) compensates or provides adequate assurance that the Trustee will
promptly compensate Landlord for any actual pecuniary loss incurred by Landlord
as a result of Tenant's default under this Lease; and (c) provides adequate
assurance of future performance under the Lease. Adequate assurance of future
performance by the proposed assignee shall include, as a minimum, that: (i) the
Trustee or any proposed assignee of the Lease shall deliver to Landlord a
security deposit in an amount equal to three (3) months' Rent accruing under the
Lease; (ii) any proposed assignee of the Lease shall provide to Landlord an
audited financial statement, dated no earlier than six (6) months prior to the
effective date of such proposed assignment or sublease with no material change
therein as of the effective date, which financial statement shall show the
proposed assignee to have a net worth equal to at least twelve (12) months’ Rent
accruing under the Lease, or, in the alternative, the proposed assignee shall
provide a guarantor of such proposed assignee's obligations under the Lease,
which guarantor shall provide an audited financial statement meeting the
requirements of (ii) above and shall execute and deliver to Landlord a guaranty
agreement in form and substance acceptable to Landlord; and (iii) any proposed
assignee shall grant to Landlord a security interest in favor of Landlord in all
furniture, fixtures, and other personal property to be used by such proposed
assignee in the Premises. All payments required of Tenant under this Lease,
whether or not expressly denominated as such in this Lease, shall constitute
rent for the purposes of Title 11 of the Bankruptcy Code.

 

C.       The parties agree that for the purposes of the Bankruptcy Code relating
to (a) the obligation of the Trustee to provide adequate assurance that the
Trustee will "promptly" cure defaults and compensate Landlord for actual
pecuniary loss, the word “promptly" shall mean that cure of defaults and
compensation will occur no later than sixty (60) days following the filing of
any motion or application to assume this Lease; and (b) the obligation of the
Trustee to compensate or to provide adequate assurance that the Trustee will
promptly compensate Landlord for "actual pecuniary loss," the term "actual
pecuniary loss" shall mean, in addition to any other provisions contained herein
relating to Landlord's damages upon default, payments of Rent, including
interest at the Interest Rate on all unpaid Rent, all reasonable attorneys' fees
and all related and documented costs of Landlord incurred in connection with any
default of Tenant in connection with Tenant' s bankruptcy proceeding.

 



aRTICLE eIGHTEEN

TENANT OPTION TO PURCHASE

 

18.01        Memorandum. Not sooner than the Effective Date, a memorandum of
this Lease Agreement, setting forth the essential terms thereof, may be recorded
in the public records by either Party, at the cost and expense of such
requesting Party. The content and form of such Memorandum shall include the
length of the Term and the Option. In no event shall monetary/economic terms be
included in the memorandum.

 

18.02       Option to Purchase Assets of Landlord. Provided Tenant is not then
in material default under any obligations hereunder, Tenant may, by written
notice given to Landlord during any year of the Term, but not later than ninety
days (180) days prior to the expiration of the Term, purchase substantially all
of the assets of Landlord by giving Landlord notice of its intent to purchase
substantially all of the assets of Landlord. The terms and conditions of the
option and sale (the “Option”) shall be as set forth in Exhibit B attached
hereto and incorporated herein by reference. Additional Obligated Party, as one
of the shareholders of Landlord who will be materially benefitted by Tenant’s
performance hereunder, hereby agrees to be bound to certain provisions of the
Option as set forth in in the Option.

 



COMMERCIAL LEASE AGREEMENT - Page 18  

 

 

ARTICLE NINETEEN

MISCELLANEOUS

 

19.01 Quiet Enjoyment. Landlord covenants and agrees that, so long as Tenant is
not in default hereunder, Landlord shall not interfere with Tenant’s quiet and
peaceful possession of the Premises. Landlord shall take no action that will
interfere with Tenant’s intended usage of the Premises. Landlord shall cooperate
and provide assistance to Tenant in obtaining certificates of occupancy,
building permits, sign permits, variances, and any other governmental approvals
Tenant may require in order to operate the Premises in accordance with the
Permitted Use, at Tenant’s sole cost. Landlord hereby covenants not to undertake
any action to change or permit any change in the zoning classification of the
Premises which would materially interfere with or adversely impact the Permitted
Use of the Premises without the prior written consent of Tenant, which such
consent shall not be unreasonably withheld.

 

19.02       Force Majeure. If performance by Landlord or Tenant of any term,
condition or covenant in this Lease (other than the payment of Rent or any other
sum due and owing) is delayed or prevented by any Act of God, strike, lockout,
shortage of material or labor, restriction by any governmental authority, civil
riot, flood, or any other cause not within the control of Landlord or Tenant, as
applicable, the period for performance of the term, condition or covenant will
be extended for a period equal to the period Landlord or Tenant, as applicable,
is so delayed or prevented. Force Majeure shall not excuse or delay Tenant’s
obligation to pay Rent or any other amount due under this Lease.

 

19.03 Interpretation. The captions of the Articles or Sections of this Lease are
to assist the parties in reading this Lease and are not a part of the terms or
provisions of this Lease. Whenever required by the context of this Lease, the
singular will include the plural and the plural will include the singular, and
the masculine, feminine and neuter genders will each include the other.

 

19.04       Waivers. All waivers to provisions of this Lease must be in writing
and signed by the waiving party. Landlord’s delay or failure to enforce any
provisions of this Lease or its acceptance of late installments of Rent will not
be a waiver and will not prevent Landlord from enforcing that provision or any
other provision of this Lease in the future.

 

19.05       Severability. A determination by a court of competent jurisdiction
that any provision of this Lease is invalid or unenforceable will not cancel or
invalidate the remainder of that provision or this Lease, which will remain in
full force and effect. The article headings contained in this Lease are for
convenience only and shall not enlarge or limit the scope or meaning of the
various and several articles hereof. Words in the singular number shall be held
to include the plural, unless the context otherwise requires.

 

19.06       Exhibits; Entire Agreement; Amendments. Each of the exhibits
attached hereto, and each of the terms and provisions set forth therein, are
hereby incorporated herein, and shall be deemed to a part of this Lease as if
fully set forth herein. This Lease and the exhibits attached hereto set forth
the entire agreement between the parties and cancel all prior negotiations,
arrangements, brochures, agreements, and understandings, if any, between
Landlord and Tenant regarding the subject matter of this Lease, it being
acknowledged that this Lease is a full and final integration of the agreement of
the parties hereto. Neither Landlord nor Landlord’s agents or brokers have made
any representations or promises with respect to the Premises, the Building, the
parking facilities, the Land, or any other portions of the Premises except as
herein expressly set forth and all reliance with respect to any representations
or promises is based solely on those contained herein. No rights, easements, or
licenses are acquired by Tenant under this Lease by implication or otherwise
except as, and unless, expressly set forth in this Lease. No amendment or
modification of this Lease shall be binding or valid unless expressed in writing
and executed by both parties hereto.

 

19.07       OFAC Compliance. Each of the Landlord and Tenant represents and
warrants to the other party that such party is currently in compliance with and
shall at times during the Lease Term (including any extension thereof) remain in
compliance with the regulations of the Office of Foreign Asset Control (“OFAC”)
of the Department of the Treasury (including those named on OFAC’s Specially
Designated and Blocked Persons List) and any statute, executive order (including
the September 24, 2001, Executive Order Blocking Property and Prohibiting
Transactions with Persons Who Commit Threaten to Commit, or Support Terrorism),
or other governmental action relating thereto.

 

19.08       Authority. Tenant represents and warrants that Tenant has full right
and authority to enter into this Lease, and that all persons signing on behalf
of the entity were authorized to do so by appropriate actions

 

19.09       Attorneys’ Fees. If on account of any breach or default by any party
to this Lease in its obligations to any other party to this Lease, it becomes
necessary for a party to employ an attorney to enforce or defend any of its
rights or remedies under this Lease, the non-prevailing party agrees to pay the
prevailing party its reasonable attorneys’ fees and court costs, if any, whether
or not suit is instituted in connection with the enforcement or defense.

 



COMMERCIAL LEASE AGREEMENT - Page 19  

 

 

19.10       Survival. All obligations of any party to this Lease that are not
fulfilled at the expiration or the termination of this Lease will survive such
expiration or termination as continuing obligations of the party.

 

19.11       Successors and Assigns. All agreements and covenants herein
contained shall be binding upon the respective heirs, personal representatives,
successors and assigns of the parties hereto.

 

19.12       Landlord Representations, Warranties and Covenants. Landlord
warrants, represents and covenants that as of the Effective Date and throughout
the Term of this Lease (including any extension terms granted hereunder) each of
the following representations and warranties is and will be true and correct:
(a) Landlord is the sole owner in fee simple absolute of the Premises; (b)
Landlord has good and marketable fee simple title to the Premises except taxes
not yet due and payable and other exceptions to title which have been disclosed
in writing to Tenant; (c) Landlord will defend title to the Premises, and will
indemnify Tenant against any damage and expense which Tenant may suffer by
reason of any lien, encumbrance, restriction or defect in the title or
description herein of the Premises; (d) Landlord has full right and power to
execute this Lease and to lease the Premises for the term of this Lease
(including any extension terms granted hereunder); (e) Landlord is a duly
constituted and validly existing “S” Corporation and has the full power and
authority to carry out the transactions contemplated in this Lease; (f) all
company and other proceedings required to be taken on the part of Landlord to
authorize Landlord to execute and deliver this Lease and to consummate the
transaction contemplated have been duly and validly taken; (g) the execution,
delivery and performance of the Lease will not conflict in any way with the
applicable company documents, and will not conflict or result in a breach or
default under any note, lease, mortgage, indenture, contract or commitment to
which Landlord is a party or by which Landlord may be bound; (h) there are no
pending or threatened lawsuits or administrative actions of any nature which in
any way affect title to the Premises, and the Premises are located, affect in
any way the organization or solvency of Landlord, or in any way affect the
validity and enforceability of this Lease, or in any way affect the rights of
Tenant under the terms of this Lease; (i) Landlord is acquiring the Shares for
its own account with the present intention of holding such securities for
purposes of investment, and that it has no intention of distributing such Shares
or selling, transferring or otherwise disposing of such Shares in a public
distribution, in any of such instances, in violation of the federal securities
laws of the United States of America; (j) Landlord is fully aware of the
restrictions on sale, transferability and assignment of the Shares, and that it
must bear the economic risk of retaining ownership of such securities for an
indefinite period of time; (k) Landlord is aware that the Shares will not be
registered under the Securities Act; (l) intentionally omitted ; (m) Landlord is
experienced in investments and business matters, has made investments of a
speculative nature and has such knowledge and experience in financial, tax and
other business matters as to enable it to evaluate the merits and risks of, and
to make an informed investment decision with respect to, this Lease; (n)
Landlord understands that its acquisition of the Shares is a speculative
investment, and Landlord is able to bear the risk of such investment for an
indefinite period, and can afford a complete loss thereof; (o) to Landlord’s
knowledge there are no structural deficiencies or latent affecting any of the
improvements located on the Premises (the “Improvements”) and to Landlord’s
knowledge there are no facts or conditions affecting any of the Improvements
which would, individually or in the aggregate, interfere in any respect with the
use or occupancy of the Improvements or any portion thereof; (p) to Landlord’s
knowledge there is no condemnation, expropriation or other proceeding in eminent
domain, pending or threatened, affecting any of the Premises or any portion
thereof or interest therein; (q) there is no injunction, decree, order, writ or
judgment outstanding, nor any claims, litigation, administrative actions or
similar proceedings, pending or to Landlord’s knowledge threatened, relating to
the ownership, lease, use or occupancy of the Premises or any portion thereof;
(r) the Premises are currently zoned “Heavy Manufacturing___” under the zoning
ordinances of Wausau, Wisconsin; (s) to Landlord’s knowledge there is no pending
or anticipated change in any zoning or land use laws that will materially impair
the development, construction, operation or use of any Premises or any portion
thereof in the operation of the Business as the Property is currently being
used; (t) to Landlord’s knowledge the Premises is in compliance with all Legal
Requirements, including all applicable building, zoning, comprehensive planning,
subdivision, health and safety and other land use laws, regulations, ordinances
and rules, and all insurance requirements affecting the Property (collectively,
the “Real Property Laws”), and the current use, operation and occupancy of the
Premises, including the use, occupancy and operation of the Business, does not
violate any Real Property Laws; (u) the Landlord has not received any notice of
violation of any Real Property Law and Landlord has no knowledge of any basis
for the issuance of any such notice or the taking of any action for such
violation; (v) to Landlord’s knowledge, there is no pending or anticipated
change in any Real Property Law that will have a material adverse effect on the
ownership, operation, development, construction, lease, use or occupancy of the
Premises in the operation of the Business, or otherwise as it is currently being
used (or any portion thereof); (w) all water, oil, gas, electrical,
telecommunications, sewer, storm and waste water systems and other utility
services or systems for the Premises have been installed and are operational;
(x) to Landlord’s knowledge all permits which are required or appropriate to use
or occupy the Premises by Tenant and for the Tenant to operate, construct and
develop the Business on the Premises have been issued and are in full force and
effect; (y) Landlord has not received any notice from any governmental body or
other entity having jurisdiction over the Premises threatening a suspension,
revocation, modification or cancellation of any governmental authorization,
consent, approval or permit and to Landlord’s knowledge there is no basis for
the issuance of any such notice or the taking of any such action; (z) there are
no known taxes, assessments, fees, special assessments, impact fees, charges or
similar costs or expenses imposed by any governmental body, association or other
entity having jurisdiction over the Premises with respect to the Premises or
portion thereof which are delinquent; (aa) the Premises has legal access to a
public right-of-way; (bb) to Landlord’s knowledge there are no easements, rights
of way, reservations of gas, timber, mineral rights, leases or other liens
located on or asserted against the Premises except recorded easements; (cc)
during the term Landlord shall not grant, convey, dispose of, sell, encumber,
assign or transfer any interest in the Premises, including but not limited to
any contract, option, lease, easement, or other agreement granting any interest
whatsoever in the Premises, without the prior written consent of Tenant that
should not withheld unreasonably; (dd) to Landlord’s knowledge the Improvements
are in working condition and suitable for the operation of the Business; (ee) to
Landlord’s knowledge all electrical, heating, air conditioning, plumbing and
mechanical fixtures and systems located on the Premises are in good working
order and condition, reasonable wear and tear excepted.

 



COMMERCIAL LEASE AGREEMENT - Page 20  

 

 

19.13       Tenant and Guarantor, Warranties and Covenant Tenant and Guarantor
warrant, represent and covenant that as of the Effective Date and throughout the
Term of this Lease (including any extension terms granted hereunder) each of the
following representations and warranties is and will be true and correct: (a)
Tenant, has full right and power to execute this Lease and to lease the Premises
for the term of this Lease (including any extension terms granted hereunder);
(b) Tenant is a duly constituted and validly existing “Limited Liability
Corporation” and has the full power and authority to carry out the transactions
contemplated in this Lease; (c) all company and other proceedings required to be
taken on the part of Tenant to authorize Tenant to execute and deliver this
Lease and to consummate the transaction contemplated have been duly and validly
taken; (d) the execution, delivery and performance of the Lease will not
conflict in any way with the applicable company documents, and will not conflict
or result in a breach or default under any note, lease, mortgage, indenture,
contract or commitment to which Tenant, and its Guarantor is a party or by which
either may be bound; (e) there are no pending or threatened lawsuits or
administrative actions of any nature which in any way affect in any way the
organization or solvency of Tenant, and its Guarantor, or in any way affect the
validity and enforceability of this Lease, or in any way affect the rights of
Landlord under the terms of this Lease; (f) Guarantor, has full right and power
to execute the guaranty of this Lease; (g) Guarantor, is a duly constituted and
validly existing ” Corporation” and has the full power and authority to enter
into the guaranty of this lease; (h) all company and other proceedings required
to be taken on the part of Guarantor to authorize Guarantor to give its guaranty
have been duly and validly taken; (i) the execution, delivery and performance of
the Guaranty will not conflict in any way with the applicable company documents,
and will not conflict or result in a breach or default under any note, lease,
mortgage, indenture, contract or commitment to which Guarantor is a party or by
which it may be bound; (j) there are no pending or known threatened lawsuits or
administrative actions of any nature which in any way affect in any way the
organization or solvency of Guarantor,, or in any way affect the validity and
enforceability of its Guaranty, or in any way affect the rights of Landlord to
enforce such Guaranty given of the terms of this Lease.

 

19.14       Time of Essence. Time is of the essence of this Lease.

 



COMMERCIAL LEASE AGREEMENT - Page 21  

 

 

19.15      Non-Competition and Non-Solicitation.

 

A.        During the Term, and in the event Tenant shall exercise the Option,
for a period of five years from the date Tenant shall close on the purchase upon
exercise the Option, neither Landlord nor Additional Obligated Party will
directly or indirectly, within the United States of America, for themselves or
on behalf of, or in conjunction with, any other person, company, firm,
partnership, association, corporation or business or organization, entity or
enterprise be employed in any capacity by, or own, operate, manage or control, a
business which is competitive with the Permitted Use; provided, however, the
forgoing non-competition provision shall not prevent Additional Obligated Party
from making a passive, minority equity investment in, or providing senior or
mezzanine debt financing to, a business that is competitive with the Permitted
Use.

 

B.       During the Term, and in the event Tenant shall close on the purchase
upon exercise the Option, for a period of five years from the date Tenant shall
exercise the Option, neither Landlord nor Additional Obligated Party shall, for
themselves or on behalf of, or in conjunction with, any other person, company,
firm, partnership, association, corporation or business or organization, entity
or enterprise, solicit or attempt to solicit business from any third party which
was a customer or prospective customer of the Landlord within two (2) years
prior to the date of this Agreement with a view to sell or provide any products
or services competitive with the Permitted Use.

 

C.       During the Term, and in the event Tenant shall close on the purchase
upon exercise the Option, for a period of five years from the date Tenant shall
exercise the Option, neither Landlord nor Additional Obligated Party will, for
any reason whatsoever, employ or attempt to employ or assist anyone else in
employing any employee of the Tenant or Parent (whether or not such employment
is full-time or is pursuant to a written contract with the Company or Parent).

 

D.       In the event the enforceability of any of the terms of this Section
19.15 shall be challenged in a court of competent jurisdiction and either
Landlord or Additional Obligated Party are not enjoined from breaching any of
this Agreement, then if such court finds that the challenged covenant is
enforceable, the applicable time periods of the applicable covenant set forth
herein shall be deemed tolled upon the filing of the lawsuit challenging the
enforceability of the applicable covenant until the dispute is finally resolved
and all periods of appeal have expired.

 

E.       Landlord and Additional Obligated Party acknowledge that their breach
of any of the provisions contained in this section 19.15 could result in
irreparable damage and injury to the Tenant and Parent, which injury could not
be adequately compensated by money damages or other legal remedies. Accordingly,
in the event of such a breach of any of the provisions of this Section 19.15, in
addition to, and not in limitation of, any remedies which may be available to
the Tenant or Parent, the Tenant and Parent may seek equitable relief against
Landlord and Additional Obligated Party for such breaches, including, without
limitations, an injunction or an order for a specific performance. If Tenant or
Parent seek to enjoin Landlord or Additional Obligated Party from breaching any
such provision of this paragraph, Landlord and Additional Obligated Party hereby
waive the defense that Tenant or Parent have or will then have an adequate
remedy at law. Nothing in this paragraph shall be deemed to limit Tenant or
Parent’s remedies at law or equity for any breach by Landlord or Additional
Obligated Party of any provision of this Section 19.15 which may be pursued or
availed by Tenant or Parent.

 

F.       This Paragraph 19.15 will be governed by and construed under the laws
of the State of Georgia without regard to conflicts-of-laws principles that
would require the application of any other law.

 



COMMERCIAL LEASE AGREEMENT - Page 22  

 

 

ARTICLE Twenty
EXHIBITS AND ADDENDA

 

20.01    Exhibits and Addenda. Any exhibit or addendum attached to this Lease is
incorporated as a part of this Lease for all purposes. Any term not specifically
defined in the Addenda will have the same meaning given to it in the body of
this Lease. To the extent any provisions in the body of this Lease conflict with
the Addenda, the Addenda will control. The exhibits and addenda attached to this
Lease are:

 

Exhibit A

 

Exhibit B



Legal Description of the Premises

 

Option to Purchase Assets from Landlord



 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(See following page for execution signatures)

 



COMMERCIAL LEASE AGREEMENT - Page 23  

 

 

EXECUTED as of the Effective Date

 



  LANDLORD:         AMERICAN SCIENCE AND TECHNOLOGY CORPORATION         By:     
    Ali Manesh, President         Date:           ADDITIONAL OBLIGATED PARTY AS
TO SECTIONS 18.02 AND 18.02 AND 19.15 ONLY:         ALI MANESH         By:    
Ali Manesh, Individually         Date:           TENANT:         MERIDIAN
INNOVATIONS, LLC         By:     Jeffrey S. Cosman, Manager         Date:      
    GUARANTEE         Meridian Waste Solutions, Inc. as parent corporation of
Tenant and to induce Landlord to enter into the above lease with full authority
to execute and deliver this document hereby irrevocably and unconditionally
guarantees each and every obligation of Tenant under the above lease including
any and all costs, damages, and expenses including legal fees incurred by
Landlord in connection with the lease or this guarantee and any modifications or
extensions of the lease or this guarantee.         MERIDIAN WASTE SOLUTION, INC.
        By:         Date:

 



COMMERCIAL LEASE AGREEMENT - Page 24  

 

 

exhibit A

 

LEGAL DESCRIPTION OF THE PREMISES

 

To be provided before 12-31-2017

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



EXHIBIT A – LEGAL DESCRIPTION

 





 

 

 

exhibit b

 

OPTION TO PURCHASE ASSETS FROM LANDLORD

 



 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



EXHIBIT B – OPTION TO PURCHASE ASSETS OF LANDLORD

 

 

 

